Citation Nr: 0502624	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  94-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a bilateral arm 
condition.

2. Entitlement to service connection for a left shoulder 
condition.

3. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

4. Entitlement to rating in excess of 10 percent for 
hyperpigmentation secondary to tinea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from August 1, 1990, granted service connection for 
hyperpigmentation secondary to tinea and assigned a 
noncompensable rating, effective from August 1, 1990, denied 
service connection for a bilateral arm condition, and denied 
service connection for a bilateral shoulder condition.  

In November 1992, a hearing was held by a Hearing Officer at 
the Boston RO.

By rating action in February 1993, the RO granted service 
connection for tendonitis of the right shoulder and assigned 
a 10 percent rating.  In June 1996 this matter came before 
the Board and was remanded to the RO for further development.

By rating action in July 2000, the RO granted an increased, 
50 percent, rating for the veteran's PTSD, and granted an 
increased, 10 percent, rating for the veteran's 
hyperpigmentation secondary to tinea.  The Board notes that 
although the RO granted higher ratings for both the veteran's 
PTSD and hyperpigmentation, these issues are still properly 
before the Board on appeal.  There is no indication that the 
veteran has withdrawn his appeal as to these issues.  In that 
regard, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held, on a claim for an original 
or an increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the course of this appeal, in Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case with regard to 
the PTSD and hyperpigmentation issues on appeal--and a claim 
for an increased rating of a service connected disability.  
Accordingly, those issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.

The matter was again remanded by the Board in January 2001.  
The RO was directed to request that the veteran provide VA 
with the names and addresses of all health care providers, VA 
or private, who have treated him for a left shoulder 
condition and for a bilateral arm condition, since his 
retirement from service.  The RO was also directed to 
schedule the veteran for a VA orthopedic examination to 
determine the nature and probable etiology of a left shoulder 
condition, if any, and of a bilateral arm condition, if any.  
Finally, the RO was directed to review the claims file and 
ensure that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 had been 
accomplished.   

The issues of entitlement to a rating in excess of 50 percent 
for PTSD and entitlement to rating in excess of 10 percent 
for hyperpigmentation secondary to tinea are addressed in the 
remand appended to this the decision.




FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed bilateral 
arm condition.

2.   The veteran does not currently have a diagnosed left 
shoulder condition.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral arm condition that 
was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003). 

2.  The veteran does not have a left shoulder condition that 
was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the claims on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  The veteran 
was first informed of this change in the law by the January 
2001 Board Remand.   
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, a September 2002 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection.  A March 2004 
letter from the RO listed evidence that would help VA make a 
decision on the veteran's claims.    
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the March 2004 RO letter informed the appellant that VA 
was responsible for getting any relevant records from any 
federal agency, which the veteran was informed may include 
medical records from the military, from VA hospitals, or from 
the Social Security Administration.  The letter further 
informed the veteran that VA would make reasonable efforts to 
help get such things as records from stated or local 
governments, current or former employers, or records from 
private doctors and hospitals.  The September 2002 RO letter 
informed the veteran that he must provide VA with enough 
information about such records to allow VA to request them 
from the person or agency that possessed them.  Additionally, 
the September 2002 RO letter stated that VA would assist him 
by providing a medical examination or getting a medical 
opinion if it was decided that it was necessary to make a 
decision on the claim.  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The September 2002 RO 
letter, combined with the March 2004 RO letter complies with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  For example, the 
March 2004 letter did request that the veteran send to VA any 
medical reports in his possession.  The letter further stated 
"[s]end any treatment records pertinent to your claimed 
condition(s)" and stated that this would include "reports 
or statements from doctors, hospitals, laboratories, medical 
facilities, mental health clinics, [X]-rays, physical therapy 
records, surgical reports, etc."  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

The veteran is claiming service connection for both a left 
shoulder condition and a bilateral arm condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran initially sought service connection for both a 
bilateral arm condition and a bilateral shoulder condition.  
Service connection for tendonitis of the right shoulder was 
granted by rating action in February 1993 on the basis of the 
Hearing Officer's February 1993 decision, the service medical 
records and the findings of the December 1992 VA orthopedic 
examination.  

The service medical records show that in July 1973, the 
veteran reported that he was struck at shoulder blade level 
by an open tailgate when a truck backed into him and he 
complained of pain at the site of impact.  It was noted that 
strength and sensation were intact and the impression was 
contusion.  An October 1980 record noted that the veteran 
complained of left shoulder pain.  Upon physical examination, 
there was decreased range of motion and crepitus present.  
The assessment was muscular strain.  An addendum to a March 
1980 examination report noted in response to veteran checking 
that he had swollen or painful joints in the report of 
medical history that the veteran's knees and elbows had been 
painful since 1974.   In January 1984 the veteran complained 
of weakness in the left arm and the assessment was 
questionable "T/A" versus nerve entrapment.  At the hearing 
in November 1992, the veteran testified that he had loss of 
strength in the arms and pain between the shoulders and the 
elbows, which he attributed to the incident in service.  On 
VA orthopedic examination in December 1992, the veteran 
reported pain in both shoulders since 1975 and that he was in 
a vehicular crash in 1975.  He reported that he had 
difficulty throwing things over the level of his head, 
particularly with the right hand.  In an April 2004 VA 
examination report the veteran stated that he fell through 
the floor while inspecting a disturbed building in Germany 
injuring his right shoulder.  He stated that he re-injured 
the shoulder a year later in the United States.   

An October 1991 VA examination report stated that X-rays of 
the left shoulder were negative.  A December 1992 report from 
the Boston VA outpatient clinic revealed no bony or soft 
tissue abnormality.  

A December 1992 VA joints examination report stated that 
abduction and flexion of the right shoulder was limited to 
135 degrees, as opposed to 180 degrees on the left.  Internal 
rotation was limited by approximately 5 degrees on the right 
as compared to the left.  

An October 1996 VA peripheral nerves examination report noted 
that the physical examination of the veteran was remarkable 
for tenderness of the shoulder joints bilaterally to 
palpation, more severe on the right side.  Examination of the 
upper extremities was noted to be unremarkable on detailed 
muscle strength testing.  Sensation testing was also noted to 
be unremarkable.  The examiner stated that there was no 
obvious neurologic involvement to explain the veteran's 
complaints.  He did state that the clinical story and 
examination were mainly consistent with a primary orthopedic 
diagnosis of shoulder joint pathology.  

An October 1996 VA joints examination report noted that 
examination of the left shoulder was negative.  There was no 
tenderness and he had a full range of motion in all 
directions.  It was also stated that he had no demonstrable 
weakness of either arm.  

A March 1999 VA neurological disorders examination report 
stated that his range of motion of the left shoulder was 120 
degrees.  Forward flexion was 120 degrees.  External rotation 
was 110 degrees.  His sensory examination was noted to be 
intact to pinprick and light touch and his deep tendon 
reflexes were symmetric.  The examiner stated that there was 
no clear evidence of a neurologic etiology for his symptoms.  

A May 2001 VA treatment record noted that the veteran's left 
shoulder had a decreased range of motion due to pain, but 
full passive motion.  The examiner noted the shoulder was 
consistent with a rotator cuff injury.  

A May 2001 VA report of X-rays of the hands states that there 
was no evidence of rheumatoid arthritis, or of fracture or 
dislocation.  

A July 2001 VA rheumatology consult report noted that he had 
130 degrees of abduction bilaterally, but range was noted to 
be full passively.  He had full internal rotation 
bilaterally, but external rotation was slightly limited on 
the left.  The report stated that it was thought that the 
veteran had diffuse early osteoarthritis and a mild bilateral 
rotator cuff tendonitis.  

An August 2001 VA physical therapy note listed left shoulder 
range of motion as follows: flexion was 153 degrees, 
abduction was 93 degrees, external rotation was 60 degrees, 
and internal rotation was 74 degrees.      

The most recent medical evidence of record is an April 2004 
VA joints examination report.  It is noted that the veteran 
reported having had problems over the years with his right 
shoulder and occasionally his left shoulder.  The veteran 
stated that his occupation as a security guard did not 
require the use of his shoulders and that he did not have to 
perform any heavy lifting.  The pain was reported to be dull 
and recurrent and responded to simple medications such as 
aspirin.    

It was further noted that the veteran reported developing 
slight pains in his lower arms bilaterally which he stated 
was not related to any function.  It did not involve or 
disturb him during minor lifting and functioning of his job 
when he was required to do a lot of writing.  He reported 
that he had no specific treatment for this and it was noted 
that he had no particular weakness of his hand grips.  

Upon physical examination, the examiner reported the left 
shoulder to have a normal range of motion.  Examination of 
his arms revealed no findings.  He was noted to have good 
muscular tension and he had normal circumferences of both 
forearms.  Additionally, the strength grab of his hands was 
normal at 5/5 and the range of motion of his wrists and 
elbows were within normal range.  It was noted in the 
examination report that X-rays were obtained of both 
shoulders, however, despite the fact that the X-ray report, 
dated April 8, 2004, was listed as a bilateral examination, 
only an impression of the right shoulder was provided.    

				A.  Bilateral Arm Condition

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a bilateral arm condition as a result of his 
service.  The veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  See also Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

As noted above, the April 2004 VA examination report stated 
that examination of his arms revealed no findings.  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from a current bilateral arm 
disability.  Concomitantly, no causal connection between a 
bilateral arm disability and his period of military service 
has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a bilateral arm 
condition that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



					B.  Left Shoulder 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a left shoulder condition as a result of his 
service.  The veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  See also Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

Here, in the most recent medical evidence of record, the 
April 2004 VA examination report, the examiner reported the 
left shoulder to have a normal range of motion.  No left 
shoulder diagnosis was provided.     

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the most recent medical evidence does 
not show that the veteran is suffering from a current left 
shoulder disability.  Concomitantly, no causal connection 
between a left shoulder disability and his period of military 
service has been demonstrated.  

The Board acknowledges that a July 2001 VA rheumatology 
consult report noted that it was thought that the veteran had 
diffuse early osteoarthritis and a mild bilateral rotator 
cuff tendonitis.  However, there was no definitive diagnosis 
rendered.  Additionally, the Board notes again that, although 
the April 2004 VA examination report indicated that X-rays 
were obtained of both shoulders, only an impression of the 
right shoulder was listed on the X-ray report.  

The fact remains, however, that there is no competent medical 
opinion of record relating any diagnosed left shoulder 
condition to the veteran's active military service.  As such, 
the veteran's claim must be denied.         

The Board has considered the veteran's statements submitted 
in support of his argument that he has a left shoulder 
condition that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral arm condition is denied.  

Service connection for a left shoulder condition is denied.  


REMAND

The Board initially notes that the regulations governing skin 
rating codes were changed during the course of the veteran's 
appeal effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  

Service connection is in effect for hyperpigmentation 
secondary to tinea.  By rating action in January 1992, the RO 
assigned a noncompensable evaluation under Diagnostic Codes 
7899-7805, applicable to the rating of scars.  By rating 
action in July 2000, the RO increased the veteran's rating to 
10 percent disabling under Diagnostic Code 7806, effective 
August 1, 1990.  The Board has determined that the veteran 
should be afforded a VA skin examination in order to assess 
the current nature and severity of his service-connected 
hyperpigmentation secondary to tinea.           

Furthermore, in the December 1992 VA Form 9, which perfected 
the veteran's appeal as to the issues of entitlement to an 
increased initial evaluation for tinnitus and an increased 
initial evaluation for a skin condition, the veteran stated 
that he wanted a personal hearing at the Boston RO with a 
hearing officer prior to Board consideration.  The Board 
notes that the November 1992 RO hearing did not address these 
issues.  Thus, as the issue of an increased initial 
evaluation for a skin condition is still on appeal, the RO 
should contact the veteran to determine whether he still 
desires such a hearing.  

Service connection is also in effect for post-traumatic 
stress disorder (PTSD).  The Board notes that the regulations 
pertaining to rating psychiatric disabilities were revised 
effective November 7, 1996.  As the most recent VA 
psychiatric examination was conducted in January 1999, the 
Board has determined that an additional examination is 
warranted.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should contact the veteran to 
determine whether he still desires a 
personal hearing before a hearing officer 
at the RO, as was requested in his 
December 1992 VA Form 9.  If so, such a 
hearing should be scheduled.  

3.  The veteran should be afforded a VA 
PTSD examination in order to determine 
the current nature and severity of his 
service-connected PTSD.  The examiner 
should review the revised criteria for 
rating psychiatric disabilities together 
with the criteria in effect prior to 
November 7, 1996.  All indicated special 
tests and studies should be conducted, to 
include all tests necessary for rating 
the veteran under both the old and new 
rating criteria.  The examiner should 
report the findings and, to the extent 
possible, should distinguish, the 
manifestations of PTSD from symptoms 
emanating from any other disorder.  In 
the event that it is determined that such 
distinction is not medically feasible the 
examiner should so state and explain the 
basis of that determination.  A Global 
Assessment of Functioning (GAF) should be 
also be provided and the examiner should 
define what the score represents in 
accordance with the appropriate edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders.  The claims folder and 
a copy of this remand must be made 
available to the examiners prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.    

4.  The RO should schedule the veteran 
for a VA skin examination in order to 
assess the current nature, severity, and 
characteristics of his service-connected 
hyperpigmentation secondary to tinea.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


